Jenks, P. J.:
The court could not secure payment to the respondent for his legal services by the application of any remedy that depends upon the relation of attorney and client, inasmuch as the attorney terminated that relation without sufficient cause. (Matter of H-, 93 N. Y. 381; Matter of Dunn, 205 id. 398.) Such termination worked relegation to ordinary remedie:’- The order is modified by striking out the provision for payment by the client, and as thus modified it is affirmed, with ten dollars costs and disbursements. Thomas, Carr, Woodward and Rich, JJ., concurred. Order modified by striking out the provision for payment by the client, and as so modified affirmed, with ten dollars costs and disbursements.